Citation Nr: 1138181	
Decision Date: 10/13/11    Archive Date: 10/19/11

DOCKET NO.  10-24 727	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to service connection for a left eye disorder, claimed as blindness.


ATTORNEY FOR THE BOARD

S. M. Kreitlow



INTRODUCTION

The Veteran had active military service from April 1977 to April 1983.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  The Veteran requested a hearing before a Veterans Law Judge in Washington, DC, which was scheduled for July 2011 but then cancelled the hearing and did not request it be rescheduled.  VA has, thus, met the Veteran's due process rights with regard to a hearing.  No further action need be taken to provide him with one.  


FINDINGS OF FACT

1.  The Veteran's myopia, astigmatism and presbyopia of the left eye are refractive errors of the eye.

2.  The corneal scarring of the Veteran's left eye is not related to any injury, disease or event that incurred in service, nor was it aggravated thereby.  


CONCLUSION OF LAW

A left eye disorder was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1131, 1137, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Notice and Assistance Requirements

38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 and 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011) describe VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  Upon receipt of a complete or substantially complete application for a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and notify the claimant and his or her representative, if any, of what information and evidence not already provided, if any, is necessary to substantiate, or will assist in substantiating, each of the five elements of the claim including notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

In the present case, notice was provided to the Veteran in July 2009, prior to the initial AOJ decision on his claim.  The Board finds that the notice provided fully complies with VA's duty to notify.  Likewise, the Veteran has been afforded a meaningful opportunity to participate effectively in the processing of his claim.  He was told that it was his responsibility to support the claim with appropriate evidence and has been given the regulations applicable to VA's duty to notify and assist.  Indeed, the Veteran submitted information and identified evidence in connection with his claim, which indicates that he knew of the need to provide VA with information and evidence to support his claim.  Thus, the Board finds that the purposes behind VA's notice requirement have been satisfied, and VA has satisfied its "duty to notify" the Veteran, and any error in this regard is harmless.   

With respect to VA's duty to assist, VA is only required to make reasonable efforts to obtain relevant records that the veteran has adequately identified to VA.  38 U.S.C.A. § 5103A(b)(1).  All efforts have been made to obtain relevant, identified and available evidence, and VA has notified the Veteran of any evidence that could not be obtained.  The Veteran has not claimed that there is outstanding evidence that has been identified but not obtained that supports his claim.  VA, therefore, has made every reasonable effort to obtain all records relevant to the Veteran's claim.

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim.  VA did not obtain a medical examination in relation to the claim for service connection because, as will be discussed in further detail below, there is no competent and credible evidence that the Veteran's claimed left eye blindness is the result of any event, injury or disease in service.  38 C.F.R. § 3.159(c)(4)(i)(C). 

Thus, the Board finds that VA has satisfied its duties to inform and assist the Veteran at every stage of this case.  Additional efforts to assist or notify him would serve no useful purpose.  Therefore, he will not be prejudiced as a result of the Board proceeding to the merits of his claim. 

II.  Analysis

The Veteran seeks service connection for left eye blindness that he claims was either incurred in service or was aggravated thereby. 

Service connection means that the facts establish that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated during service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease. If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity. 38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

In relevant part, 38 U.S.C.A. § 1154(a) requires that the VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim to disability benefits.  Medical evidence of a current disability and nexus is not always required to establish service connection.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  It would also include statements contained in authoritative writings such as medical and scientific articles and research reports or analyses.   38 C.F.R. § 3.159(a)(1).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("Although interest may affect the credibility of testimony, it does not affect competency to testify.").

Here, current VA treatment records show that the Veteran was seen for an optometry consultation in December 2008.  He reported a history of poor vision in the left eye since 2001 when a man in Morgantown stabbed him in the left eye with a nail file.  He also reported that his vision diminished but has improved since his dentist stabbed him in the roof on the mouth with a knife.  It was noted that the Veteran has a history of schizophrenia.  On examination, distance visual acuity uncorrected in the right eye was 20/70 and in the left eye was 20/400, and pinhole acuity uncorrected in the right was 20/40-2 and in the left was 20/NI (not identified).  Extraocular movements were full and smooth.  Slit lamp examination revealed the right eye was normal but the left eye had a "large central sup nas to ing temp scar" impeding on the visual axis of the left eye and there was an oval pupil of the left eye.  Internal examination revealed the right eye to be normal but periphery on the left was superior temporal with retinal pigment epithelium hypertrophy.  In addition, F reflex and SVP were absent.  It was noted that there was a hazy view of the left eye secondary to corneal scarring.  Retinoscopy of the left eye was difficult due to the corneal scarring.  The assessment was the Veteran had myopia, astigmatism, presbyopia and corneal scar of the left eye.  He was given a new prescription to help his visual acuity and directed to return in nine months for a monitoring visit.

The Veteran was next seen in December 2009 for monitoring of his visual condition.  On history, the Veteran complained of not being able to see with his left eye.  It was noted, however, that the Veteran was incompetent to give history or make decisions.  The Board notes that other treatment records show that a medical guardian had been appointed for the Veteran because of the severity of his schizophrenia.  It was noted that, with glasses, the Veteran's distance visual acuity in the right eye was 20/20 but in the left eye was 20/CF3FT (i.e., he was able to count fingers at three feet).  The history, examination and assessment were essentially the same as in December 2008.  It was noted that his vision was similar to prior exam and that no prescription change was needed.  He was directed to return in five months. 

The Veteran was again seen in April 2010 for follow up in Optometry.  Distance acuity with glasses was noted to be 20/20 in the right eye and 20/cf 1' (i.e., he could count fingers at one foot).  The Veteran reported that his vision was stable and eyes were comfortable.  The remainder of the history and the examination were essentially the same as in December 2009.  The assessment continued to be myopia, astigmatism, presbyopia and corneal scar in left eye.  

Thus, the Board finds that the current VA Optometry treatment records do indicate the Veteran has a loss of visual acuity in the left eye due to four reasons - myopia, astigmatism, presbyopia and corneal scarring.  Initially, the Board notes that service connection for myopia, astigmatism and presbyopia is not warranted as these are refractive errors of the eye that are deemed to not be disabilities for purposes of service connection.  Congenital or developmental defects, refractive error of the eye, personality disorders and mental deficiencies are not diseases or injuries within the meaning of applicable legislation, and therefore cannot be service connected.  38 C.F.R. § 3.303(c); Winn v. Brown, 8 Vet. App. 510, 516 (1996).  Thus, in the present case, the only diagnosed condition of the left eye that may be subject to service connection is the corneal scarring.

As the Veteran has a current disability of the left eye (to wit, the corneal scarring), the next inquiry is whether there was any in service injury, disease or event that was incurred that is etiologically related thereto.  A review of the service treatment records shows that there were no complaints of, treatment for or diagnosis of any injury, disease or other event relating to the Veteran's left eye.  At the time of his entrance examination in February 1976, the Veteran reported wearing glasses for the past six years, but reported having vision in both eyes and denied having a history of any eye disease.  On examination, it was noted he had uncorrected visual acuity of 20/200 corrected to 20/20 bilaterally.  In April 1977, the Veteran underwent an eye examination that noted unaided visual acuity was 20/200 corrected to 20/20 bilaterally.  In March 1978, the Veteran underwent an eye examination that showed his distance visual acuity had worsened, and he was given a new prescription that corrected his vision to 20/20 bilaterally.  In April 1981, the Veteran underwent physical examination for an extension of his enlistment.  He reported a history of wearing glasses but having vision in both eyes.  The examination report noted that the Veteran had corrected visual acuity to 20/20 bilaterally and no other abnormality of the eyes was found.  Finally, the Veteran underwent a separation examination in February 1983 at which he again reported a history of wearing glasses but having vision in both eyes.  On examination, he was noted to have corrected distance visual acuity of 20/20 bilaterally and no other abnormality of the eyes was found.  Under Summary of Defects and Diagnoses, the examiner noted the Veteran had a bilateral visual defect that was not considered disabling.

Based upon the above evidence, the Board finds that the Veteran's service treatment records fail to establish that he had an injury to his left eye in service that resulted in a corneal scar that affected his visual acuity in that eye.  The Veteran, however, contends that he had episodes of "blindness" in service that contributed to his current "blindness" in the left eye.  In a July 2009 statement, the Veteran set forth the following instances that he claims affected the vision in his left eye:
1) In boot camp, his eyesight faded for four days.
2) In 1979, while on "active mission work" he was "hit as a duck" and his eyesight was partially lost for several weeks and then, on another mission, he was unable to read for five months afterward.
3) In 1980, he was exposed to chemicals in Asia and "ionation" hazards.  His eyesight faded for two months and his eyes burned.
4) In 1982, while on "active mission" he lost sight in both eyes for two weeks.
5) In 1991, while on Reserve duty, he was hit with pellets and light and his eyesight faded for two months.
6) In 1994, while on Reserve duty, he had a bullet in his back and stroke symptoms that are still a problem today and affect his left eye.
7) In 2000 to 2001, "Talk with Recruiter 'we are doing something' I got hit 140 times - 17 head; includes 2 nuclear rifle hits and a handgun.  Many Foreign Flying things carrying humans etc. on the ground kept attacking us.  Their light weapons left me unconscious several times and no useable eyesight left.  1/2 million of them arrived Plywood airships/Giants/Large Snakes/U.S. Blacks shooting."

In his Notice of Disagreement submitted in November 2009, the Veteran stated that, while visiting a Recruiting Office, he was stabbed through the roof of the mouth six times.  He stated that this attack was not expected and was unprovoked; he wanted a job.  He also stated that he had similar blindness several times after use of nuclear weapons (U.S. Navy).  He admitted however that his left eye "blindness" was from 2001 to now.  On his VA Form 9, the Veteran gives a slightly different and admittedly somewhat confusing story.  He stated the following:  "I was under supervision of an Army Recruiter when the repeated (3x) injuries occurred.  I am a Navy Veteran and injuries with the Navy active aggravated.  I was talking with a Recruiter.  He would say what would happen.  It did.  First time joining I lost vision left eye then several weeks pass it returned to normal.  This second time vision did not return.  The Recruited (sic) said afterward, 'your disabled.'  The injury same month stabbed, shot and poison light exposed.  8 years ago.  Most vision lost left eye have not returned.  Employed with the Navy I was struck with a Nuclear Ball Large and  I lost my eye sight for several months 1982.  § 3.303(a).  Visiting a Recruiter Army 2001 I was stabbed on several occasions.  Eyesight faded.  Left eye blind.  3.303(d).  Near home in between Army Recruited visits I was struck by light, birdshot and a 22 caliber.  Brain hemorrhage + 117 injuries."

Finally, in a statement received in June 2011 by the Board, the Veteran stated that he was stabbed at a Recruiting Office and blindness set in.  He also stated that active duty earlier injuries aggravated the blindness.

Although the Veteran is competent to testify as to what he has experienced, the Board, unfortunately, finds that his testimony is not credible.  In this regard, the Board notes that medical evidence of record demonstrates that the Veteran has schizophrenia, paranoid type, and that he has bizarre somatic delusions, which includes how he injured his eye.  The first medical evidence in the claims file regarding the Veteran's psychiatric condition is the discharge summary from a VA inpatient psychiatric hospitalization from August 6, 1987, to November 19, 1987.  

With regard to this hospitalization, the admission history indicates that the Veteran was initially taken to the University Drive VA Medical Center by his family who had noted a large weight drop and also that he had been down at the Naval Recruiting Center where he has been in the past and had also caused trouble.  It was noted that a year before he had been admitted after apparently having a delusion about re-entering the Navy and continually bothering people at naval recruiting sites.  At the time of this admission, he had a marked thought disorder with loose, rambling, and disordered thoughts.  He admitted to thought insertion and being able to hear his thoughts as well, but denied auditory hallucinations.  He was somewhat grandiose when describing working at the Pentagon.  He had little insight into his difficulties and had a marked poverty of the content of thought.  Significantly, he denied having any medical problems.  His affect was quite inappropriate, he had poor eye contact, and he would often laugh at himself.  His described his mood as somewhat low.  His thought content was marked by extremely loose associations and poverty of the content of thought.  He spoke a great deal about rejoining the Navy and how pay checks were due to him.  He said that he kept going back to navy recruiting officers and they would constantly throw him out.  He had no insight into this.  He would come out with bizarre statements, such as winning the 1952 Olympics and what a great runner he was, but at other times saying "I cannot run any further than eight miles."  There were no cognitive deficits.  The diagnosis was schizophrenia, chronic, paranoid type.

After a few days, he was transferred to the Highland Drive VA Medical Center for consideration for possible inclusion in the Schizophrenia Research Protocol, although the Veteran eventually declined participation.  Notably, the discharge summary reports that the Veteran was previously involuntarily hospitalized twice in 1984 and 1986.  The first hospitalization on a 302 commitment from April to May of 1984 after he had allegedly behaved in an erratic manner and assaulted members of his family.  It was noted that, at that time, physical examination was within normal limits and psychological testing was administered indicated a paranoid personality but did not reveal any obvious psychotic processes or thought disorder.  He was next hospitalized in July 1986 for 4 days on a 302 commitment at a VA hospital after he threatened to kill an Armed Forces recruiting officer.  It was noted that, at that time, the Veteran reported he had been trying to re-enlist for a number of years.  He had been driving from state to state and considering different jobs but had returned to Pittsburgh where his parents and sibling live.  He was electively mute at that admission but later appeared to have circumstantial thought processes and was guarded.  He was discharged with a diagnosis of brief reactive psychosis.  Projective testing on that admission indicated the possible presence of a schizophrenic process.

At the time of the 1987 admission, although the Veteran was alert, oriented, and in no acute distress, he maintained poor eye contact throughout the interview.  His speech was rambling but coherent.  He endorsed depressed mood.  His affect was constricted.  He expressed vague paranoid ideas about Navy recruiters deceiving him.  He also expressed much mistrust of "relatives" that give him bad advice and refuse to help him in times of need.  His speech was circumstantial and tangential.  He had difficulty following the examiner's line of questioning and to consistently focus on tangential topics.  He admitted to vague suicidal ideations in the past but denied any present.  He had made threats to kill others in the past but apparently had not made any assaults.  His recent and remote memory was intact but his remote memory appeared confabulatory as when he appeared improbable.  His judgment was poor and his reasoning was concrete.  Discharge diagnosis was schizophrenia, paranoid type, chronic.

The next psychiatric treatment is not seen until August 2008 when the Veteran was admitted to the Emergency Room of a private hospital after his apartment had been condemned due to his hoarding.  It was noted that the Veteran seemed to be responding to internal stimuli and a case worker was called in to see the Veteran at his home and he was referred to the emergency department from where he was admitted to a private psychiatric intensive care unit.  On the unit, the Veteran was seen to be responding to internal stimuli.  He was paranoid and harbored multiple bizarre delusions.  Significantly, he reported that he was blinded by a nuclear rifle on his left eye when the British invaded Morgantown in 2000.  He also was complaining of auditory hallucinations on admission.  He was given Risperidone, which quieted his hallucinations; however, he continued to exhibit the presence of multiple persecutory delusions.  On the unit, he was found to have no decision-making abilities and his landlord was appointed as surrogate.  

Finally, VA mental health treatment records since October 2008 show the Veteran has continued outpatient care for his schizophrenia.  Although better, he continues to have bizarre somatic delusions.  These records show that the Veteran's landlord/friend was formally appointed his medical guardian because the Veteran was unable to make his own medical decisions because of his schizophrenia.

Significantly the Board notes that, although the 1987 hospitalization was just over four years after the Veteran's discharge from service, there is no notation of complaints of any eye problems in service or of blindness of the left eye at that time.  In fact, it was noted that the Veteran denied any medical problems aside from having tuberculosis while in the service.
Also interesting to note is the report of the Veteran's history of threatening to kill an Armed Forces recruiting officer, which resulted in the 1986 hospitalization, and the notation of his history of visiting the Naval Recruiting Center and causing trouble along with his delusions at that time about re-entering the Navy and paranoid ideas about the recruiting officers.  

The Board finds that the evidence of the Veteran's bizarre somatic delusions (which include how he injured his left eye), the optometrist's finding that the Veteran is incompetent to give a history, the evidence that he is incompetent to make his own medical decisions, the inconsistencies in the record of how the Veteran's eye was injured, and the lack of a report or finding of any corneal scar or eye injury prior to 2001 render the Veteran's statements not credible.  It is clear from the record that the Veteran has bizarre delusions, including of how his left eye was injured.  Yet, he did not report this delusion until the 2008 hospitalization (see the 1987 treatment reports in which the Veteran failed to mention any eye problems or prior injuries; nor was it noted that he had any delusions about injuring his left eye), more than 15 years after his discharge from service.  Furthermore, the Board notes that the Veteran's statements as to injuries to his eyes in service initially sounded rational but later raised concerns about the credibility of the statements.  Finally, the Board notes that the Veteran's report of in-service injuries to his eyes causing loss of vision is simply not supported by the contemporaneous evidence seen in the service treatment records.  It seems highly unlikely that the Veteran would have had such losses of vision in service without any treatment therefor.  Furthermore, as set forth above, although a refractive error was noticed on in-service examinations, his vision was corrected to 20/20 bilaterally, and there is no record of any complaints of or treatment for loss of vision or any injury to the left eye in service.  Moreover, none of the examinations of the eyes found any abnormality, such as a corneal scar, that affected the Veteran's vision.  Rather, his vision in the left eye during service was consistently reported as being corrected to 20/20.  Consequently, the Board cannot give any probative weight to the Veteran's statements as to in-service injuries to his eyes as well as the cause of his claimed left eye blindness.

The Veteran's statements being found not credible, the Board can only rely upon the available competent and credible evidence, which are the service treatment records and the current medical evidence.  Based upon this evidence, the Board finds that the service treatment records fail to establish any chronic disability of the left eye except for refractive error, which as previously mentioned is not a disability subject to service connection.  There is no evidence of any injury in service to the left eye for which the current corneal scar may be attributed to.  Moreover, none of the current medical evidence associates the current corneal scar on the left eye to the Veteran's military service.  Indeed, the evidence demonstrates that he has consistently reported that his left eye blindness began in 2000 or 2001.  Thus, the Veteran's statements as to the events surrounding the injury to his left eye causing the corneal scar that is affecting his vision in that eye are not credible, and it is clear from the evidence that such injury was much more recent and was not during the Veteran's active military service or prior to 1987 (as shown by the VA hospitalization records).  Consequently, the Board finds that the evidence fails to establish a medical nexus exists between the Veteran's current corneal scar and any injury, disease or event incurred in service.

Based on the foregoing, the Board concludes that the preponderance of the evidence is against the finding that the Veteran has a current left eye disorder (to include myopia, astigmatism, presbyopia and corneal scar) that was incurred in or aggravated by his military service.  The preponderance of the evidence being against the claim, the benefit of the doubt doctrine is not for application.  Consequently, the Veteran's claim must be denied.


ORDER

Entitlement to service connection for a left eye disorder, claimed as blindness, is denied.



____________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


